           Case 1:21-cr-00430-RA Document 20 Filed 08/02/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                             [Proposed] Protective Order

                 v.                                                                 21 Cr. 430 (RA)

 Niloufar Bahadorifar,
    a/k/a “Nellie,”

                             Defendant.


       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Rule 16 of the Federal Rules of

Criminal Procedure, the Court hereby finds and orders as follows:

       1. Protected Material. The Government will make disclosure to the defendant of

documents, objects, and information, including electronically stored information (“ESI”), pursuant

to Rule 16 of the Federal Rules of Criminal Procedure; Title 18, United States Code, Section 3500;

and the Government’s general obligation to produce exculpatory and impeachment material in

criminal cases, all of which will be referred to herein as “disclosure material.” Certain of the

Government’s disclosure material, referred to herein as “Protected Material,” includes information

that (i) affects the privacy and confidentiality of individuals and entities; (ii) impacts the safety of

individuals; (iii) would impede, if prematurely disclosed, the Government’s ongoing investigation

of uncharged individuals; (iv) would risk prejudicial pretrial publicity if publicly disseminated;

and (v) is not authorized to be disclosed to the public or disclosed beyond that which is necessary

for the defense of this criminal case. Disclosure material produced by the Government to the

defendant or their counsel that are either (1) designated as “Protected” by the Government in

emails or communications to defense counsel, or (2) marked as “Protected,” shall be deemed

Protected Material.
           Case 1:21-cr-00430-RA Document 20 Filed 08/02/21 Page 2 of 5




       2. Sensitive Material. Certain of the Government’s disclosure material, referred to

herein as “Sensitive Material,” contains sensitive information that identifies, or could lead to the

identification of, witnesses who may be subject to intimidation or obstruction, and whose lives,

persons, and property, as well as the lives, persons and property of loved ones, will be subject to

risk of harm absent the protective considerations set forth herein. The Government believes in

good faith that such sensitive disclosure material should be reviewed by the defendants only in the

presence of counsel. The Government further believes in good faith that the defendants should

not maintain, retain, or keep copies of any records containing such Sensitive Material outside the

presence of counsel. In the event that defense counsel disagrees about the Government’s

designation of material as Sensitive Material, counsel for the objecting party and the Government

shall meet and confer in an effort to resolve such dispute. However, the Government’s designation

of material as Sensitive Material shall be controlling absent contrary order of the Court. Disclosure

material produced by the Government to the defendant or their counsel that are either

(1) designated as “Sensitive” by the Government in emails or communications to defense counsel,

or (2) marked as “Sensitive,” shall be deemed Sensitive Material.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3. Disclosure material designated as Protected Material or Sensitive Material shall not be

disclosed by the defendant or her counsel, including any successor counsel (“the defense”), other

than as set forth herein, and shall be used by the defense solely for purposes of defending this case.

The defense shall not post any Protected Material or Sensitive Material on any Internet site or

network site to which persons other than the parties hereto have access, and shall not disclose any

Protected Material or Sensitive Material to the media or any third party except as set forth below.

Additionally, the defense shall not provide any Protected Material or Sensitive Material to any


                                                  2
           Case 1:21-cr-00430-RA Document 20 Filed 08/02/21 Page 3 of 5




foreign persons or entities, and Protected Material or Sensitive Material may not be transmitted

outside the United States for any purpose.

       4. Protected Material may be disclosed by the defense to:

               (a) Personnel for whose conduct defense counsel is responsible, i.e., personnel

employed by or retained by counsel, as needed for purposes of defending this action;

               (b) Prospective witnesses for purposes of defending this action;

               (c) The defendant; and

               (d) Such other persons as hereafter may be authorized by the Court.

       5. Counsel may disclose Sensitive Material to the defendant only for the defendant’s

review in the presence of counsel for purposes of defending this case. The defendant shall not

maintain, retain, or keep copies of any records containing Sensitive Material or information

therefrom outside the presence of counsel. Counsel may otherwise disclose Sensitive Material

only to personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained

by counsel, as needed for purposes of defending this case; and prospective witnesses for purposes

of defending this case.

       6. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

       7. The defense shall provide a copy of this Order to any individual or entity to whom the

defense discloses Protected Material or Sensitive Material in accordance with the provisions of

this Order. All such persons shall be subject to the terms of this Order; shall be advised by defense

counsel that he or she shall not further disseminate or discuss the materials and must follow the

terms of this Order, and that the Court can enforce the Order against the person to whom discovery

materials are disclosed; and shall demonstrate their acknowledgement by signing a copy of the

                                                 3
           Case 1:21-cr-00430-RA Document 20 Filed 08/02/21 Page 4 of 5




Protective Order, which signed copy shall be maintained by defense counsel. Defense counsel

shall maintain a record of what Protected Material and Sensitive Material has been disclosed to

which such persons.

       8. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this case, or to any judge or magistrate judge, for purposes of this case. However,

Sensitive Material pertinent to any motion before the Court should initially be filed under seal,

absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Rule 49.1 of the Federal Rules of Criminal Procedure.

       9. At any time, the defense may seek leave from the Government to alter the designations

for materials designated as Protected Material or Sensitive Material (“Requested Material”). The

Government will promptly review such Requested Material and (i) consent to the requested

designation alteration or sharing of the material; or (ii) provide the defense with an explanation as

to why the Requested Material cannot be designated or shared in the manner requested, so as to

facilitate the Court’s consideration of any disputes regarding the Requested Material. The

Government’s designation of material as Protected Material or Sensitive Material will be

controlling absent contrary order of the Court.

       10. Except for Protected Material and Sensitive Material that has been made part of the

record of this case, the defense shall return to the Government or securely destroy or delete all

such material, including the seized ESI disclosure material, within 30 days of the expiration of the

period for direct appeal from any verdict in this case; the period of direct appeal from any order

dismissing any of the charges in this case; or the granting of any motion made on behalf of the

Government dismissing any charges in this case, whichever date is later. If Protected Material or




                                                  4
           Case 1:21-cr-00430-RA Document 20 Filed 08/02/21 Page 5 of 5




Sensitive Material is provided to any prospective witness, counsel shall make reasonable efforts

to seek the return or destruction of such materials.

       11. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to that defendant.

                                         Retention of Jurisdiction
       12. The provisions of this Order shall not terminate at the conclusion of this case and the

Court shall retain jurisdiction to enforce this Order following termination of the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney
    JACOB          Digitally signed by
                   JACOB GUTWILLIG


by:
    GUTWILLIG      Date: 2021.08.02
                   10:31:29 -04'00'
                                                               Date: 8/2/21
   Michael Lockard
   Matthew Hellman
   Jacob Gutwillig
   Assistant United States Attorneys


                                                                       7-30-2021
   /s/ Martin Cohen                                            Date:
   Martin Cohen, Esq.
   Counsel for Niloufar Bahadorifar


SO ORDERED:

Dated: New York, New York
       August 2, 2021

                                                     HONORABLE RONNIE ABRAMS
                                                     UNITED STATES DISTRICT JUDGE
                                                     SOUTHERN DISTRICT OF NEW YORK




                                                    5
